Oprer, /., dissenting: If the decedent had appointed life estate and remainder to the same person, there is a serious question whether the estates would not merge, giving the appointee the entire estate in the trust property. See 1 Restatement of the Law of Trusts, § 127, pp. 322, 323; Berlenbach v. Chemical Bank & Trust Co., 260 N. Y. 539; 184 N. E. 83. In that event it would seem difficult to suggest that anything less than the full value of the trust corpus was subject to estate tax. Whether or not that occurred, life estate and remainder are but the two parts of a whole. The latter may be measured by deducting from the full value of the property that of intervening life estates. Thus, in Security-First National Bank of Los Angeles, Executor, 35 B. T. A. 815, we stated at page 822: * * * The value of the remainder interest should be computed by determining the present worth of the entire trust estate, giving effect to the life tenancy * * * Where life estate and remainder are both subject to a decedent’s disposition, the process of subtraction is unnecessary, and it would seem to follow that nothing but the value of the whole can adequately account for its two components. Murdock and Harron, JJ., agree with this dissent.